Citation Nr: 0917499	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  05-21 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for a lumbosacral 
strain, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for bilateral flat 
feet, currently evaluated as 30 percent disabling.

3.  Entitlement to an effective date earlier than February 
27, 2004 for the grant of a separate evaluation for 
radiculopathy of the right lower extremity.

4.  Whether the 10 percent evaluation assigned for bilateral 
flat feet by a rating decision of November 1997 was clearly 
and unmistakably erroneous (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to October 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2007 and April 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which denied the 
benefits sought on appeal.

In October 2007, the Veteran underwent a VA examination and 
reported to the examiner that she was unable to work due to 
her service-connected disabilities of a lumbosacral strain 
and radiculopathy of the right lower extremity. As such, the 
Board presently REFERS a claim for a total disability 
evaluation based on individual unemployability.  See Roberson 
v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Holding 
that once a Veteran submits evidence of a medical disability 
and submits a claim for an increased disability rating with 
evidence of unemployability, VA must consider a claim for a 
total rating based on individual unemployability). 


FINDINGS OF FACT


1.  The Veteran's lumbar strain has primarily manifested by 
pain on use with thoracolumbar spine flexion at approximately 
90 degrees.

2.  The Veteran's orthopedic manifestations do not include 
ankylosis of any part of the lumbar spine.

3.  The Veteran does not have a diagnosis of intervertebral 
disc syndrome.

4.  Bilateral pes planus is not manifested by marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.

5.  In a November 1997 rating decision, the RO granted 
service connection for a lumbosacral strain with right 
radiculopathy and assigned an effective date of March 6, 
1997. The Veteran did not appeal this rating decision and 
therefore it is final.

6.  The Veteran filed a claim for increased ratings for her 
service-connected disabilities on February 27, 2004.

7.  The Veteran was granted service connection for 
radiculopathy of the right lower extremity in a July 2007 
rating decision and assigned an effective date of February 
27, 2004. 

8.  A rating decision dated in November 1997 assigned a 10 
percent disability evaluation for bilateral flat feet.

9.  The record does not establish that any of the correct 
facts as they were known at the time were not before the RO 
at the time of the November 1997 rating decision, or that the 
RO incorrectly applied statutory or regulatory provisions in 
effect at that time such that the outcome of the claim would 
have been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a lumbar strain have not been met. 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.55, 4.59, 4.71a, Diagnostic Code 5295 (2002), Diagnostic 
Codes 5010-5243 (2008).

2.  The criteria for a rating in excess of 30 percent for 
bilateral pes planus with callosities are not met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.31, 4.40, 
4.45, 4.71a, Diagnostic Code 5276 (2008).

3.  The criteria for an effective date prior to February 27, 
2004 for a grant of a separate evaluation for radiculopathy 
of the right lower extremity have not been met. 38 U.S.C.A. § 
5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.151, 3.155, 3.157, 3.159, 3.400 (2008).

4.  The rating decision of November 1997, which granted a 10 
percent disability evaluation for bilateral flat feet, was 
not clearly and unmistakably erroneous. 38 C.F.R. §§ 3.105(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

The United States Court of Appeals for Veterans Claims 
(Court), has held that VA's duties to notify and assist 
contained in the VCAA are not applicable to cases, such as 
this one, involving an earlier effective date claim in which 
the law, rather than the evidence, is dispositive. See Smith 
v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet. App. 129, 
132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

The Veterans' Claims Assistance Act (VCAA) is not applicable 
to requests for revision of a final decision based on CUE 
because that matter involves an inquiry based upon the 
evidence of record at the time of the decision, not based 
upon the development of new evidence. See Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001); Parker v. 
Principi, 15 Vet. App. 407, 412 (2002).

In regard to the increased rating claims, upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to advise a Veteran of the information and 
evidence not of record that is necessary to substantiate the 
claim. See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 
CFR § 3.159(b)(1) (2008). As part of that notice, VA must 
inform the Veteran of the information and evidence she is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on her behalf. In addition, VA must 
advise a Veteran to provide any additional evidence in her 
possession that pertains to the claims. See 38 U.S.C.A. § 
5103 (West 2002 & Supp. 2007); 38 CFR § 3.159(b)(1) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The provisions of 38 C.F.R. § 3.159 have been revised in part 
recently. These revisions are effective as of May 30, 2008. 
73 Fed. Reg. 23,353-23,356 (April 30, 2008). Notably, the 
final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
Veteran to provide any evidence in the Veteran's possession 
that pertains to the claim. The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the Veteran within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application. The revised sentence 
reflects that the information and evidence that the Veteran 
is informed that he or she is to provide must be provided 
within one year of the date of the notice. Finally, under 
38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a Veteran before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the Veteran. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the Veteran 
that, to substantiate a claim, the Veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the Veteran's 
employment and daily life. Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008). Further, if the Diagnostic Code under which 
the Veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the Veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the Veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the Veteran. Additionally, the Veteran must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. Vazquez-Flores, 22 Vet. App. 37 
at 5-6.

In March 2004 and March 2008 letters, the RO provided notice 
to the Veteran regarding what information and evidence is 
needed to substantiate an increased rating, as well as 
specifying what information and evidence must be submitted by 
her, what information and evidence will be obtained by VA, 
and the need for her to advise VA of or submit any further 
evidence that pertains to her claims. The March 2008 letter 
additionally informed the Veteran of how the RO assigns 
disability ratings and effective dates if a claim for an 
increased rating claim is granted and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notices did not comply with all the requirements 
articulated in the holding of Vazquez-Flores v. Peake. In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
Veteran. 

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication. To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the Veteran, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the Veteran or the 
Veteran's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law. Sanders, 487 F.3d 
at 889. Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial." Vazquez-Flores v. Peake, 22 Vet. App 
37 at 9 (2008). 

In this case, the Board finds that a reasonable person could 
be expected to understand from the notice what was needed in 
spite of the notice error as the Veteran was clearly notified 
of the rating criteria for a back disability in a May 2008 
letter and for bilateral flat feet in a June 2008 letter.

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of her claims. The 
record includes service records, VA medical records and VA 
medical examinations. Charles v. Principi, 16 Vet. App. 370 
(2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the veteran]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The Board finds the record as it stands includes sufficient 
competent evidence to decide the claims. See 38 C.F.R. 
§ 3.159(c)(4). Under these circumstances, the Board finds no 
further action is necessary to assist the Veteran with the 
claims. The record reflects the facts pertinent to the claims 
have been properly developed and no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the Veteran 
regarding what further evidence [she] should submit to 
substantiate [her] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims. 



The Merits of the Claims

Increased Ratings; In General

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the Veteran is appealing 
the initial assignment of a disability rating, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time. Fenderson v. West, 12 Vet. App. 119 (1999).
A Veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the Veteran on motion. The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled. However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations. 

The Court has held that diagnostic codes predicated on 
limitation of motion require consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups. 38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. 
App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995). 

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).


Lumbosacral Strain

In February 2004, the Veteran filed a request for an 
increased evaluation of her service-connected lumbosacral 
strain, currently evaluated as 10 percent disabling. In a May 
2004 rating decision the Veteran's evaluation was continued 
at 10 percent disabling.

The Board initially notes that in a separate rating decision 
of July 2007, the Veteran was granted service connection for 
radiculopathy of the right lower extremity and assigned a 20 
percent disability evaluation effective February 27, 2004. In 
an August 2007 notice of disagreement, the Veteran did not 
disagree with the percentage of the disability evaluation 
assigned, she rather disagreed with the effective date of the 
grant of service connection, which will be addressed under a 
separate heading, below.

The Veteran contends that her back disability is more severe 
than the current 10 percent disability evaluation assigned 
reflects. Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the Veteran's subjective reports of the severity 
of the disorder, as applied to the applicable rating 
provisions, are not substantiated by the competent clinical 
evidence of record, and because the preponderance of the 
evidence is against the claim, the appeal will be denied. 
Massey, supra.; Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table) (Generally observing that in the evaluation of 
evidence, VA adjudicators may properly consider internal 
inconsistency, facial plausibility and consistency with other 
evidence submitted on behalf of the Veteran); Madden v. 
Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence."). 

The Veteran's back disability was originally evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5295. The veteran is 
currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5237. 

The regulations used to evaluate diseases and injuries of the 
spine have changed twice, effective on September 23, 2002, 
and on September 26, 2003. See 38 C.F.R. § 4.71a (Diagnostic 
Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 
5294, 5295) (2002); 38 C.F.R. § 4.71a (Diagnostic Code 
5293)(2003); 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243)(2008). VA's General 
Counsel has held that, where a law or regulation changes 
during the pendency of a claim for an increased rating, VA 
should first determine whether the revised version is more 
favorable to the veteran. In so doing, it may be necessary 
for VA to apply both the old and new versions of the 
regulation. If the revised version of the regulation is more 
favorable, however, the retroactive reach of the new 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of the change. See VAOPGCPREC 3-2000 (Apr. 
10, 2000); see also 38 C.F.R. § 3.114.

Here, the veteran filed a claim for an increased rating in 
July 2004. The Veteran was notified of the newly enacted 
provisions of Diagnostic Codes 5235 to 5243 in a July 2005 
statement of the case and a May 2008 letter.

As noted above, effective September 26, 2003, the diagnostic 
codes for rating diseases and injuries of the spine were re-
designated as Diagnostic Codes 5235 to 5243 (for, 
respectively, vertebral fracture or dislocation; sacroiliac 
injury and weakness; lumbosacral or cervical strain; spinal 
stenosis; spondylolisthesis or segmental instability; 
ankylosing spondylitis; spinal fusion; degenerative arthritis 
of the spine; and intervertebral disc syndrome). The criteria 
for rating diseases and injuries of the spine were also 
amended.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243, Note (1) (2008).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees. 68 
Fed. Reg. 51454, 51456 (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2) (2008).

Regulations pertaining to the criteria for evaluating 
disorders of the spine, including lumbosacral or cervical 
strains evaluated under Diagnostic Code 5237, provides for 
the assignment of disability ratings based upon a General 
Rating Formula for Diseases and Injuries of the Spine. This 
formula assigns evaluations with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by the residuals of the injury 
or disease. 

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 10 percent evaluation is for assignment upon a 
showing a forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, combined 
range of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent of more of the height. 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2008).

A 20 percent evaluation is for assignment upon a showing of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or a combined range 
of motion not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis. 

A 30 percent evaluation is for assignment for favorable 
ankylosis of the entire cervical spine. A 40 percent 
evaluation is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine and unfavorable ankylosis of the 
entire spine warrants a 100 percent evaluation.

In a March 2004 VA examination, the Veteran reported chronic 
low back pain with intermittent flare-ups, sometimes 
radiating down the right lower extremity. She reported the 
flare-ups did not prevent her from performing daily 
activities. The VA examiner reported an examination of the 
spine showed no postural abnormalities or deformities such as 
kyphosis or scoliosis. There was no spasm of the 
paravertebral muscles in the lumbar region, however, there 
was tenderness to percussion. The lumbar spine showed forward 
flexion to 90 degrees, extension to 30 degrees, lateral 
flexion to 30 degrees bilaterally, and, bilateral rotation to 
35 degrees. Movements of the lumbar spine were performed 
fluently without pain, incoordination or fatigability. Muscle 
strength in the lower extremities was normal bilaterally. 
Sensory examination of the lower extremities was intact, deep 
tendon reflexes were 2+ and symmetrical. The examiner 
diagnosed the Veteran with a lumbosacral strain with right 
radiculopathy. X-ray studies indicated minimal scoliosis.

In an October 2004 VA primary care clinical note, the 
examiner stated the Veteran had a medical history of thoracic 
spine pain. Upon examination, the examiner noted there was no 
tenderness with palpation, a negative straight leg lift; and 
a mild "s" curve of the thoracic spine toward the left. The 
examiner diagnosed the Veteran with thoracic spine pain.

In October 2007, the Veteran had a VA examination and 
complained of throbbing pain in the mid to low back. She 
stated in the past it occurred with walking and lifting, but 
now reported constant pain, a 3-5 on a scale of 10 and worse 
if active. She stated she had tightness or stiffness on the 
right side which occurred mostly with activity. She mentioned 
that sometimes she had shooting pain in the right thigh, but 
noticed pain in the right lower extremity constantly. She 
further reported intermittent numbness of the entire right 
lower extremity. She had not been confined to bed, however, 
she felt weak and had decreased endurance. She had no loss of 
control of her bowel or bladder. She stated that because of 
back and right lower extremity problems she had been unable 
to work. 

The examiner stated that upon examination, there was no 
tenderness and lumbar lordosis was maintained. Flexion of the 
lumbar spine was 0 to 90 degrees, extension was 15 degrees, 
lateral flexion was 18 degrees to the right and 15 degrees to 
left, and rotation was 10 degrees bilaterally. Upon 
repetitive movement, she complained of pain in the right 
paraspinal muscles. Following repetitive movement flexion was 
90 degrees, extension was 30 degrees, lateral flexion was 20 
degrees bilaterally, and rotation was 15 degrees. Reflexes 
were 2+ in the knees and ankles, and a sensory examination 
was normal. Straight leg raising was positive on the left 
side at 36 degrees. Her posture and gait were normal. 

The examiner diagnosed right L5-S1 radiculopathy and 
myofascial low back pain with dextroscoliosis.

In October 2007, the Veteran underwent VA x-rays studies, 
which indicated lumbar lordosis was maintained. The vertebral 
bodies, intervertebral spaces and the posterior elements 
appeared essentially normal. There was no evidence of 
compression fracture or dislocation. The impression was an 
essentially normal examination with central mild 
dextroscoliosis. Electromyograph (EMG)/neurovascular checks 
(NVC) studies indicated right L5-S1 radiculopathy of mild 
severity.

In January 2009, the Veteran underwent a VA magnetic 
resonance imaging (MRI) examination at VA, which indicated 
mild levoscoliosis of the lumbar spine. The lumbar vertebrae 
showed normal height. A small hemangioma was possible in the 
L1 vertebral body. There were mild intervertebral disc 
degenerative changes seen at L5-S1; mild bilateral facet 
degenerative changes seen at L3-5, and L5-S1. L1-4 
intervertebral discs were normal in outline with no definite 
disc herniation. A mild diffuse disc bulge was seen at L4-5 
and L5-S1 causing impression on the anterior thecal sac. No 
significant neural foramina narrowing definite compression 
was seen on the exiting nerve roots. The overall impression 
was mild lumbar spondylotic changes.

As noted above, during the VA examinations, the examiners 
reported that ankylosis has not been shown at any time during 
the appellate period. Ankylosis is the immobility and 
consolidation of a joint. Lewis v. Derwinski, 3 Vet. App. 259 
(1992).

As the veteran noted no disturbances of bowel or bladder 
habits, the application of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243, Note (1) is not in order.

The Veteran does not meet the criteria for an increased 
rating. As noted above, a 20 percent evaluation is for 
assignment upon a showing of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or a combined range of motion not greater 
than 120 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis. 

The Veteran's VA examinations indicated the range of motion 
of the thoracolumbar spine to be within normal limits. There 
has been no indication in any of the medical evidence to 
suggest muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour. There was no 
evidence of spasm in any of the Veteran's VA examinations. 
While the Veteran was noted to have minimal scoliosis (March 
2004 and January 2009 VA examinations), neither examiner 
attributed it to muscle spasm or guarding.

The Board considered whether an increased evaluation was 
warranted under a different diagnostic code. In this regard, 
the Board notes the Veteran's lumbosacral strain has not been 
characterized or diagnosed as intervertebral disc syndrome. 
As such the schedular criteria used to evaluate 
intervertebral disc syndrome are not for application in this 
case.

In reaching this decision, the Board considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.59, however, there is 
no evidence that pain is productive of disuse atrophy, skin 
changes, or objectively demonstrable weakness beyond that 
already noted and considered above. Johnson v. Brown, 9 Vet. 
App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 
While the Board acknowledges the Veteran's complaints of 
pain, it is noted that the 10 percent rating best represents 
the level of current disability. Van Hoose v. Brown, 4 Vet. 
App. 361 (1993) (The assignment of a compensable rating 
itself is recognition that industrial capabilities are 
impaired).


Bilateral Flat Feet

In a November 1997 rating decision, the RO granted service 
connection for bilateral flat feet and assigned a 10 percent 
disability evaluation, effective March 6, 1997. 

Subsequently, in an April 2008 rating decision, the RO 
increased the Veteran's evaluation from 10 percent to 30 
percent disabling, effective May 15, 2007. The Veteran 
contends that her condition is more severe than the current 
disability evaluation reflects. Because the preponderance of 
the evidence is against the claim, the appeal will be denied.

The Veteran's bilateral pes planus with callosities is 
evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2008).

Diagnostic Code 5276 provides a 10 percent rating is 
warranted for moderate pes planus with weight-bearing line 
over or medial to the great toes, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet, 
bilaterally or unilaterally.  A 30 percent rating is 
warranted for severe bilateral pes planus with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities. A 50 percent 
rating for bilateral pes planus requires a pronounced 
disorder manifested by marked pronation, extreme tenderness 
of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances. 

A January 2008 VA podiatry note indicated the Veteran 
received orthotics which she reported felt good but for a 
wrinkle in them. The examiner adjusted the orthotics to fit 
better in the shoes and noted additional metatarsal padding 
might be needed. 

In a February 2008 VA treatment record, the Veteran underwent 
nerve conduction studies after reporting that she was 
experiencing left foot paresthesias, mainly of the second 
toe. The examiner noted a normal nerve conduction velocity 
study of the left lower extremity with no evidence of a 
peripheral nerve injury. The examiner noted the Veteran may 
have parasthesias due to improper footwear, and instructed 
the Veteran to obtain wider shoes.

In March 2008, the Veteran underwent a VA examination. The 
examiner noted the Veteran had a history of bilateral pes 
planus discovered during boot camp. With the wearing of 
boots, the Veteran had further losses in arch and a worsening 
hallux valgus deformity. Subsequently, she had increased pain 
and pressure with numbness and tingling in the feet. A right-
sided radiculopathy secondary to possible accommodative 
dextroscoliosis in the L4-S1 distribution had been 
identified. The Veteran bore weight on the front of the foot 
and had developed deep calluses on the mid-metatarsal pads 
bilaterally, which caused point pressure in the mid-upper 
foot and considerable pain. Pain was 4/10 or greater most 
days with further pain on long standing or walking. 

The Veteran reported her feet had become progressively worse 
with only a fair response to current treatment. Rest was 
partially effective in relieving her symptoms, however, 
applying heat or cold did not. The Veteran underwent surgery 
in 1993 for a bilateral hallux bunionectomy. The Veteran 
reported left foot pain while standing, walking, or at rest. 
The pain was at the second toe, plantar foot with involvement 
of all metatarsal joints, particularly at the point of 
callosity and the metatarsal pad.  

The Veteran reported swelling, redness, stiffness, 
fatigability, weakness, and lack of endurance, while 
standing, walking, and at rest.  The Veteran reported there 
were flare-ups approximately 1-3 times per month, with a 
duration of 2-7 days. The Veteran used activity limitation 
and elevation for relief. The Veteran reported a 75 percent 
limitation of motion when she was having flare-ups. The 
Veteran stated she was able to stand 15 to 30 minutes and 
walk a quarter of a mile.  The Veteran reported she used 
orthotic inserts and reported the efficacy was fair.  

Upon examination of the left foot, the examiner reported 
there was objective evidence of painful motion on weight 
bearing at all metatarsal bases, and on invesion/eversion of 
the foot. There was swelling of the central metatarsal foot 
area and tenderness at the tarsal tunnel distribution and 
large callous on the metatarsal pad. There was evidence of 
instability on the heel to toe walk.  There was objective 
evidence of weakness, 4/5 on tests of strength and 
apprehension.  There were callosities, skin breakdown, and an 
unusual shoe wear pattern. The examiner reported a 30 percent 
hallux deformity with mild rigidity on dorsiflexion of the 
toes. Non-weight bearing and weight bearing was inward 
bowing, which was correctable with partial manipulation. 
There was spasm on manipulation. There was forefoot and 
midfoot malalignment which was not correctable by 
manipulation. There was no pronation. There was no arch 
present on non-weight bearing and weight bearing. Left heel 
valgus was five degrees and correctible by manipulation. The 
location of the weight bearing line was medial to great toe. 
There was no muscle atrophy, no reports of other foot 
deformity. Other significant findings were a mild loss of 
sensation to light touch of the plantar surface at and near 
the marked callous, bilaterally.

For the right foot, there was objective evidence of painful 
motion, pain on weight bearing from the metatarsal pad to the 
heel, and on eversion and inversion.  There was no objective 
evidence of swelling.  There was objective evidence of 
tenderness, instability, weakness, and abnormal weight 
bearing with callosities, skin breakdown and unusual shoe 
wear pattern. There was a 30 percent or greater angulation 
with marked pes planus. There was stiffness on dorsiflexion. 
There was evidence of slight malunion or nonunion with 
separation at the second metatarsal head, and the examiner 
stated the severity of this was mild. Non-weight bearing and 
weight bearing was inward bowing which was not correctional 
with manipulation and which produced spasm. There was 
forefoot and midfoot malalignment. There was no pronation. 
There was no arch present on non-weight or weight bearing. 
Right heel valgus was five degrees and correctible by 
manipulation. There was no muscle atrophy of the foot. X-ray 
studies indicated central calcaneal calcification.

The examiner noted the Veteran ambulated with prone posture. 
She bore weight on the front of the feet, there was a slight 
list to the left, and poor propulsion.

The Veteran was diagnosed with bilateral pes planus with 
marked callous formation and calcaneal tautness. There was 
documented tarsal tunnel syndrome, greater on the right with 
right neuropathy and neuropraxia of the posterior tibial 
nerve. Neuropathy was in the L4-S1 distribution by 
examination and studies. The examiner further diagnosed 
bilateral hallux valgus deformity, moderate to severe, 
greater than 30 percent deviation. Finally, the examiner 
diagnosed right fourth toe shortening with hammertoe and 
overlap of the fifth toe, marked deformity.

The examiner noted the activities of daily living were 
impacted as follows: chores, shopping, recreation, and 
traveling were severe; exercise and sports were prevented; 
bathing, dressing and driving were moderate; and toileting 
and grooming were mild.

Based on a review of the evidence of record, the Veteran is 
not shown to have pronounced flat feet, thereby warranting 
the assignment of the next higher 50 percent evaluation. 
Examination of the feet has not revealed marked pronation or 
extreme tenderness of the plantar surfaces or marked inward 
displacement and severe spasm of the Achilles tendon on 
manipulation. The March 2008 VA examiner reported the Veteran 
had no pronation at all. Additionally, the Veteran reported 
some improvement from the use of orthotics. There is no 
medical evidence that the Veteran experiences extreme 
tenderness or severe spasms upon manipulation. Therefore, as 
the veteran does not manifest the criteria contemplated for 
the next higher 50 percent evaluation, the Board concludes 
that the currently assigned 30 percent evaluation most nearly 
approximates the Veteran's overall disability picture with 
respect to her flat feet.

The Board also considered criteria for evaluating foot 
disabilities based on limitation of motion because the 
Veteran's main complaint is of pain in her feet with limited 
ability to walk. 38 C.F.R. §§  4.40 and 4.45 require the 
Board to consider a Veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes. See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996). The Court interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints 
of pain, fatigability, etc., shall be considered when put 
forth by a veteran. In accordance therewith, the Veteran's 
reports of pain have been considered in conjunction with the 
Board's review of the limitation of motion diagnostic codes.

A review of the medical evidence in conjunction with criteria 
found at 
38 C.F.R. § 4.71a, Diagnostic Codes 5270 and 5271, reveals 
that the veteran would only be allowed a noncompensable 
evaluation if limitation of motion diagnostic codes were used 
as she maintains normal dorsiflexion and plantar flexion in 
both ankles. Additionally, Diagnostic Code 5284 recognizes a 
maximum 30 percent disability rating for other severe foot 
injuries. The medical record does not support the assignment 
of a rating higher than 30 percent based solely on the 
Veteran's subjective complaints of pain and limitation. 
Accordingly, the Veteran's request for a higher evaluation 
cannot be granted.

Extra-Schedular

Notwithstanding the above discussion, ratings in excess of 
the assigned schedular evaluations for the veteran's above-
noted disabilities may be granted when it is demonstrated 
that the particular disabilities present such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. See 38 C.F.R. § 3.321(b)(1).

There is no evidence that any of the Veteran's service-
connected disabilities addressed above has presented such an 
unusual or exceptional disability picture at any time as to 
require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b). The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations. 38 
U.S.C.A. § 1155. "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability." 38 C.F.R. § 4.1.

There is also no evidence that the schedular evaluations in 
this case are inadequate. As discussed above, there are 
higher ratings for each of the disabilities, but the required 
manifestations have not been shown in this case. The Board 
further finds that no evidence has been presented suggesting 
an exceptional disability picture in this case. 

Earlier Effective Date

In a November 1997 rating decision, the RO granted service 
connection for a lumbosacral strain with right radiculopathy 
and assigned an effective date of March 6, 1997. The Veteran 
did not appeal this rating decision and therefore it is 
final. In a July 2007 rating decision, the RO granted service 
connection for radiculopathy of the right lower extremity and 
assigned a 20 percent evaluation effective February 27, 2004, 
the date the Veteran filed an increased evaluation for her 
service-connected lumbar spine.

The Veteran contends that the proper effective date for the 
assignment of service connection for radiculopathy of the 
right lower extremity should be 1997 and not the February 27, 
2004 date assigned by the RO. 

The unappealed November 1997 decision is final and may not be 
revised except on a showing of clear and unmistakable error 
(CUE). There has been no allegation that the prior decision 
of November 1997 contained CUE with respect to this issue, 
and it is a bar to an earlier effective date. 38 C.F.R. §§ 
20.1100, 20.1104 (2008).

The effective date of an award of service connection will be 
(1) the day following separation from active service or the 
date entitlement arose if the claim is received within one 
year after separation from service or (2) the date of receipt 
of claim or date entitlement arose, whichever is later. 38 
C.F.R. § 3.400(b)(2)(i) (2008).

If a Veteran files an application for service connection with 
VA, and the claim is disallowed, she has the right to appeal 
that disallowance to the Board. See, e.g., 38 U.S.C.A. §§ 
7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302. If 
the Veteran does not initiate an appeal within one year, or 
if the Veteran fails to perfect the appeal by filing a timely 
substantive appeal, or if the Veteran initiates a timely 
appeal and the appeal is later withdrawn or denied, the 
disallowance becomes final. See 38 C.F.R. §§ 20.204, 20.302, 
20.1100, 20.1103. Any award based on a subsequently filed 
application for benefits can be made effective no earlier 
than the date of the new application. See 38 U.S.C.A. §§ 
5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 3.400(q), (r).

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue. In order to be 
eligible for a retroactive payment under the provisions of 
this paragraph, the evidence must show that the claimant met 
all eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement. 
The provisions of this paragraph are applicable to original 
and reopened claims as well as claims for increase. 38 C.F.R. 
§ 3.114(a).

As of September 26, 2003, the rating schedule changed to 
allow a left lower extremity radiculopathy secondary to a 
lumbar condition to be evaluated separately from the primary 
lumbar condition. See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 
(1)(effective from September 26, 2003).

The veteran's first compensable rating for the right lower 
extremity radiculopathy, 20 percent, is effective the date 
the Veteran filed a claim for an increased rating, February 
27, 2004.

VA regulations oppose, as a matter of law, granting an 
effective date earlier than the change in regulation allowing 
benefits to be granted for a given condition. The Veteran may 
therefore not be granted an effective date earlier than 
September 26, 2003 for the service-connected right lower 
extremity radiculopathy. To the extent that the veteran seeks 
an effective date earlier than September 26, 2003 for the 20 
percent rating, the claim must be denied as a matter of law.

On review of the record, the Board finds that it is not 
factually ascertainable that the right lower extremity 
radiculopathy secondary to the lumbosacral strain increased 
in severity prior February 27, 2004, the day the Veteran 
filed her increased rating claim, stating her condition had 
worsened. In evidence submitted by the Veteran in support of 
her claim, there is a July 2002 medical record from the  89th 
Medical Group in which the Veteran reported chronic low back 
pain and the examiner reported no radicular symptoms. There 
is no subsequent medical evidence of record to indicate the 
Veteran's lower right extremity radiculopathy had worsened 
prior to her claim for an increased rating. 

Therefore, the proper effective date, based on the current 
evidence of record, is February 27, 2004, the date of the 
Veteran's application to receive an increased rating for her 
service-connected disabilities. See generally Meeks v. West, 
216 F.3d 1363 (Fed. Cir. June 27, 2000); Wamhoff v. Brown, 8 
Vet.App. 517 (1996) (as to the assignment of effective dates 
for compensation).

Finally, in reaching this decision, and the decisions above, 
the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application. Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


CUE Claim
                                                                                                                                           
The veteran claims the November 1997 rating decision was 
clearly and unmistakably erroneous to not grant her a higher 
disability evaluation for bilateral flat feet. The Veteran's 
argument is tantamount to her disagreement with the manner in 
which the facts of record were weighed or evaluated, 
specifically, that there was evidence of record at the time 
that should have established a higher rated disability. She 
has therefore not alleged clear and unmistakable error within 
the meaning of applicable law. Crippen v. Brown, 9 Vet. App. 
412, 417-418 (1996); Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993); Damrel v. Brown, 6 Vet. App. 242, 246 (1994).

The law provides that when an RO renders an adverse decision, 
a claimant has the right to disagree with that decision by 
filing a notice of disagreement within one year from the date 
of mailing of notice of the decision. Absent such appeal, the 
adverse decision becomes final. See 38 U.S.C.A. § 7105(b)(1) 
(West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2008); see 
also, 38 U.S.C. § 4005(c) (West 2002); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (2008).

Under applicable laws and regulations, RO decisions that are 
final and binding will be accepted as correct in the absence 
of CUE. See 38 C.F.R. § 3.105(a) (2008); Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc)). The essence of a claim of 
CUE is that it is a collateral attack on an otherwise final 
RO rating decision. See Smith v. Brown, 35 F. 3d 1516, 1527 
(Fed. Cir. 1994).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error. Id. To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time must have been incorrectly 
applied. The error must be undebatable and of a sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made, and a determination of CUE 
must be based on the record and law that existed at the time 
of the prior adjudication. See Livesay, 15 Vet. App. at 178-
79.

Applicable law in effect at the time of the November 1997 
rating decision was essentially as it is today and provided 
that service connection would be granted for a disability 
resulting from personal injuries suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in the active military, naval or air service. 38 
U.S.C. §§ 1110, 1131 (1997); 38 C.F.R. §§ 3.303, 3.304 
(1997). 

The evidence that was considered by the November 1997 rating 
decision consisted of service treatment records and VA 
examinations. 

Based the evidence before it at the time, the RO issued the 
November 1997 rating decision which granted a 10 percent 
disability evaluation for bilateral flat feet. The Veteran 
was notified of that decision and of her appellate rights, 
but did not appeal the RO's November 1997 rating decision. 
Consequently, the November 1997 rating decision represents a 
final decision.

There are no facts currently before the Board, as they were 
known at the time, that were not before the adjudicators in 
1997 and it cannot be said that the law in effect at that 
time was not incorrectly applied; this is not, therefore, 
clear and unmistakable error. See Livesay, 15 Vet. App. at 
178-79. 


ORDER

Entitlement to an increased evaluation for a lumbosacral 
strain, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to an effective date earlier than February 27, 
2004 for the grant of a separate evaluation for radiculopathy 
of the right lower extremity is denied.

Entitlement to an increased evaluation for bilateral flat 
feet, currently evaluated as 30 percent disabling is denied.

The issue of whether there was CUE in a November 1997 rating 
decision that denied an evaluation in excess of 10 percent 
for bilateral flat feet is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


